Citation Nr: 0010329	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-31 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a hypertension disability.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and weakness.  

3.  Entitlement to service connection for a rash, to include 
on a direct basis and as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.  He had active duty service in the Southwest Asia 
Theater of operations from February to June 1991.  He also 
had additional periods of Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision and a 
September 1995 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), where the benefits sought on appeal were 
denied. 

We note that it appears that the veteran has essentially 
submitted an informal claim for depression in communications 
dated August 1994 and again in September 1995.  However, as 
this issue has not been perfected for our review, it is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's hypertension disability is manifested 
primarily by essential hypertension, with continuous 
medication required for control.  

2.  Symptoms of fatigue, weakness, and low energy are shown 
to be symptomatic of a major depression and anxiety disorder; 
an undiagnosed illness is not shown.

3.  A rash disorder is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a hypertension disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7101 
(1997), (1999)

2.  A claim for service connection for symptoms of fatigue, 
weakness, and low energy, due to undiagnosed illnesses, is 
not well grounded.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1999).

3.  A claim for service connection for a rash disorder, on a 
direct basis and due to undiagnosed illnesses, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(d), 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim that an evaluation 
greater than 10 percent is warranted for his hypertension 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case. 

Service connection for a hypertension disability was 
established in a rating action dated December 1993, and a 10 
percent evaluation was assigned.  That decision noted that 
the veteran was treated for hypertension during his active 
service, and that he currently took medication to control his 
hypertension disability.   

The severity of a hypertension disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

The Board notes that the regulations governing diseases of 
the arteries and veins were changed effective January 1998, 
and that the veteran's claim must be addressed under both 
sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute).

Prior to January 12, 1998, hypertension was evaluated by 
criteria under Diagnostic Code 7101, 38 C.F.R. § 4.110 
(1997), which provided that a 10 percent evaluation was 
assigned when readings reflected a diastolic pressure of 
predominately 100 or more, or when continuous medication was 
required in order to control a hypertension disability.  A 
diastolic pressure of predominately 110 or more with definite 
symptoms warranted a 20 percent evaluation; while a diastolic 
pressure of predominately 120 or more with moderately severe 
symptoms warranted a 40 percent evaluation; and a diastolic 
pressure of predominately 130 or more with severe symptoms 
contemplated a 60 percent evaluation.  

The criteria in effect since January 12, 1998, provide that a 
10 percent evaluation will be assigned when diastolic 
pressure is predominately 100 or more, or when continuous 
medication is required for control, or when systolic pressure 
is predominately 160 or more.  A diastolic pressure of 
predominately 110 or more, or a systolic pressure of 
predominately 200 or more, warrants a 20 percent evaluation; 
while a diastolic pressure of predominately 120 or more 
warrants a 40 percent evaluation; and diastolic pressure of 
predominately 130 or more contemplates a 60 percent 
evaluation.

Private medical records, dated 1992, were submitted by the 
veteran.  A report of an office visit dated February 1992 
reveals that the veteran's blood pressure was 150/100 
sitting, and 140/98 standing.  The assessment was 
hypertension, uncontrolled.  A March 1992 report shows that 
his blood pressure was 150/98 sitting, and 140/92 standing.  
A September 1992 record shows that his blood pressure was 
160/102 sitting and 160/110 standing.  When checked about 10 
to 15 minutes later, it was reportedly 140/98.  The 
assessment was hypertension, not satisfactorily controlled.  
The examiner further commented that "However, the 
[veteran's] BP came down within 10 minutes and he says that 
the BP is within normal limits at home."  

A VA radiographic report dated October 1992 reveals that the 
examiner listed an impression of normal chest.  Specifically 
the examiner stated in the report that the heart was of 
normal size, and that the pulmonary vasculature was within 
normal limits.   The report of a VA medical examination 
reveals that the veteran's blood pressure was 129/82, his 
pulse was 63, and respiration was 18.  The diagnosis was "no 
organic disease found".  The report of a VA hypertension 
examination of the same date also notes that the veteran was 
currently medicated, and that there was no enlarged heart 
confirmation.  The question of the apex beat being beyond the 
midclavicular line was addressed as "within normal limits".  
Again, the diagnosis was "no organic disease found".  

The report of a March 1993 VA medical examination is also of 
record.  It shows that the veteran's cardiovascular system 
was evaluated as having normal sinus rhythm, no murmurs.  His 
pulse was 79, blood pressure 131/113, and respiration 16 on 
sitting; and 91, 146/108, and 18 on standing.  The diagnosis 
was essential hypertension by history.  

The medical evidence does not show that the veteran's 
diastolic pressure is predominately 110 or more, or that his 
systolic pressure is predominately 200 or more, so that a 20 
percent rating would be warranted under the regulations in 
effect since January 1998.  Also, we must point out that 
since a diastolic pressure of predominately 110 or more is 
not shown with definite symptoms, a 20 percent evaluation is 
also not warranted under the regulations in effect prior to 
January 1998.  Although diastolic pressure readings in excess 
of 110 were rarely noted, the they are not shown to be 
predominant.  In fact, we must point out that the veteran was 
treated by a private physician who noted that his readings 
were reportedly lower at home.  In any event, the medical 
evidence demonstrates that the vast majority of the veteran's 
diastolic pressure readings are under 110.  Thus, a 20 
percent evaluation is not shown by the medical evidence of 
record.  Moreover, the evidence similarly does not show any 
greater diastolic or systolic pressure readings, so that 40 
or 60 percent evaluations are warranted.  

Thus, as the medical evidence does not support an evaluation 
greater than 10 percent under either set of criteria, we find 
that the preponderance of the evidence is against the 
veteran's claim, and that it must therefore be denied.  


II.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and weakness, and to 
entitlement to service connection for a rash, to include on a 
direst basis and as a result of an undiagnosed illness.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A.. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia Theater 
of operations 
during the Persian Gulf War; (2) was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The veteran contends, essentially, that he has a disorder 
manifested by weakness, no energy, and fatigue.  He also 
alleges that he has a rash disorder.  He specifically alleges 
that both of these disorders are attributable to his service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War; that is, he alleges that these disorders 
are symptomatic of undiagnosed illnesses.  

A review of the veteran's service medical records shows that 
he was diagnosed with hypertension on numerous occasions.  A 
January 1991 record reveals that the veteran complained of 
dandruff.  A record dated March 17, 1991 shows that he was 
assessed with uncontrolled hypertension. Essential 
hypertension, controlled with medication, was assessed in a 
March 25, 1991 medical record, where it is also noted that he 
was directed to remain in his quarters for 48 hours and to 
increase his fluids.  An April 1991 record shows that his 
hypertension was assessed as being under control.  The report 
from his April 1991 examination shows that he was clinically 
evaluated as normal in all relevant aspects.

The current medical evidence shows that he was diagnosed with 
depression, rule out PTSD, in an October 13, 1992 VA 
medication examination (VAME) report.  The veteran reported 
to the examiner that he had no energy.  The examiner noted 
that the veteran appeared depressed.  The report of an 
October 23, 1992 VAME is also of record.  It shows that the 
veteran provided a medical history of having weakness and 
malaise since June 1991, and some insomnia.  His skin was 
reportedly negative.  The examiner noted that no organic 
disease was found.  

The veteran has submitted private billing records from his 
private treatment.  Those records list diagnoses of major 
depression, mod[erate]; and anxiety disorder, [not otherwise 
specified].  An initial psychiatric evaluation report is 
dated January 1993.  It reveals that the veteran was self 
referred for depression, and that he thought that it began in 
Saudi Arabia.  He reported developing anxiety while there, 
and reported feeling more depressed since he returned.  He 
complained of a difficulty in falling asleep, with frequent 
awakening, and no energy.  He also reported spells where he 
became anxious and shaky, his heart racing, with 
palpitations, headaches, chest tightness.  He states that is 
began while he was in the desert and the SCUDs hit pretty 
close to him.  The listed impression was major depression, 
recurrent, moderate, and anxiety disorder, NOS [not otherwise 
specified].  

The results of his March 1993 VAME show that his skin was 
clinically evaluated as negative.  The results of his mental 
disorder examination of the same date notes that he 
complained of not being able to "get rid of my depression", 
of having bad dreams about Saudi Arabia, of being 
temperamental in a crowd, but of being better since 
medicated.  The examiner listed a diagnosis of adjustment 
disorder with mixed emotions.  

It must be emphasized that the provisions of 38 C.F.R. 
§ 3.317 (1998), whereby service connection for undiagnosed 
illnesses due to Persian Gulf War service is authorized, 
stipulates that the disabilities for which such benefits are 
sought are limited to those that have not been attributed to 
any known clinical diagnosis by history, physical examination 
or laboratory tests.  38 C.F.R. § 3.317(a) (1998).

The veteran has currently been diagnosed with major 
depression, an anxiety disorder, and with an adjustment 
disorder with mixed emotions.  Thus, these disorders are not 
undiagnosed by definition.

Additionally, we note that the veteran's symptomolgy of no 
energy was considered in the October 13, 1992 VAME report, 
but that he was diagnosed with depression.  Also, his private 
treatment report, dated January 1993, reveals that he 
reported symptoms of difficulty in falling asleep, with 
frequent awakening, and no energy.  He also reported spells 
where he became anxious and shaky, his heart racing, with 
palpitations, headaches, chest tightness.  Again, the 
diagnoses were major depression and an anxiety disorder.  
These records, however, do not show that the veteran 
manifests an undiagnosed illness.  In fact, they show only 
that these symptoms have been deemed to be a symptom of the 
veteran's major depression and anxiety disorder.  Therefore, 
as the medical evidence does not show that an undiagnosed 
illness is manifested, the veteran's claims for an 
undiagnosed illness manifested by fatigue and weakness must 
be denied, as it is not well grounded.  

We also must point out that the veteran's service medical 
records do not reveal the presence of a rash disorder.  
Specifically, his skin was clinically evaluated as normal in 
his April 1991 examination report.  They note that he was 
treated for dandruff in January 1991, but do not show that a 
rash disorder was manifested.  In addition, the current 
medical evidence does not reveal any complaints, diagnoses, 
findings, or treatment for a rash disorder.  We must point 
out in this regard that the reports of the VA examinations in 
October 1992 and March 1993 clinically evaluated his skin as 
normal.  In addition, we note that his private medical 
records do not pertain to this issue.  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

Thus, because a current rash disorder is not shown by the 
medical evidence of record, the veteran's claim for service 
connection for a rash disorder is not well grounded, and must 
also be denied.  

The Board acknowledges that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claims at any time.  We 
also note that his claim for a depressive disorder is 
pending.  


ORDER

Entitlement to an evaluation greater than 10 percent for a 
hypertension disorder is denied.
Entitlement to service connection for an undiagnosed illness 
manifested by fatigue and weakness is denied.  
Entitlement to service connection for a rash, to include on a 
direct basis and as a result of an undiagnosed illness, is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 9 -


- 9 -


